The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to have claims have been considered but are moot in view of the new ground of rejections found below, as necessitated by the amendments to the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 9, 11, 14, 17, 19, 22 and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Byrd et al. (US Patent Pub. No. 2017/0164870) in view of Navab (US Patent Pub. No. 2014/0330114).
Regarding claims 1, 9 and 17, Byrd discloses motion box visualization for electromagnetic sensor tracking systems (see Title).  The system of Byrd includes an electromagnetic field generator 30 (termed a magnetic transmitter assembly, or MTA by Byrd) “configured to generate the magnetic field(s) in and around the patient's chest cavity, in a predefined three-dimensional space identified as a motion box 34.  MPS sensors 24i are, as described above, configured to sense one or more characteristics of the magnetic field(s) when the sensors are in motion box 34, and each generate a respective signal that is provided to magnetic processing core 32” (see paragraph 37).  As illustrated in the figures, “patient reference sensor 24.sub.2 is generally attached to the patient's manubrium sternum” (see paragraph 41; see Figures 2 and 5A-B).  Byrd teaches that “the displayed position and orientation of thorax 50 may be refined by affixing additional patient reference sensors to the patient” (see paragraph 42).  “MPS sensors 24i are, as described above, configured to sense one or more characteristics of see paragraph 37).  Therefore, these portions of Byrd explicitly teach the claimed “a first EM sensor and a second EM sensor, each configured to generate, when positioned in a working volume of an EM field generated by the field generator, a portion of a first set of one or more EM signals based on detection of the EM field, the first and second EM sensors configured for placement on a patient”.
As illustrated in Figure 1, the system includes “an MPS-enabled medical device 26 (such as an elongated catheter or introducer) which itself includes one or more of the above-described MPS location sensors” 241 (see paragraph 30).  “During a procedure performed by a clinician, one or more medical devices, each having one or more sensors 24.sub.i are inserted into and/or are navigated within patient” (see paragraph 47).  Therefore, these portions of Byrd explicitly teach the claimed “an instrument comprising a third EM sensor and configured to be inserted into the patient the third EM sensor configured to generate a second set of one or more EM sensor signals based on detection of the EM field”.
“Processing core 32 is responsive to these detected signals [from MPS sensors 24i] and is configured to calculate respective P&O readings for each MPS sensor 24i in motion box 34, processing core 32 can detect when an MPS sensor 24i exits the motion box 34… The actual volume of motion box 34 may be stored in, for example, processing core 32, and processing core 32 is able to determine the positions and orientations of each sensor 24i in relation to the boundaries of motion box 34… Based on this information, motion box 34 and sensor(s) 24i can be displayed in relation to one another on display 16” (see paragraph 37; which also states that main control 12 may perform these functions, as opposed to processor core 32).  Therefore, Byrd explicitly teaches the claimed “a processor …; and memory storing computer-executable instructions to cause the processor to: determine positions of the first and second EM sensors with respect to the field generator based on the first set of one or more EM sensors signals; encode a representation of the positions of the first and second EM sensors with respect to the working volume of the EM field.”
2 is determined by MPS 20, such that the actual position of patient reference sensor 242 is unknown, the status "Out of MB," or some other appropriate status identifier, will be shown on display 16” (see paragraph 68).  In addition to a warning that the sensor is outside of the motion box (i.e., MB), an “indicia that can further aid the clinician in returning medical device sensor 241 and/or patient reference sensor 242 into motion box 34 an arrow indicating the direction that medical device sensor 241 and/or patient reference sensor 242 must be moved to return into motion box 34 may be displayed” (see paragraph 69).  Therefore, Byrd explicitly teaches the claimed “a processor …; and memory… to cause the processor to: encode first user instructions to the user to reposition the identified one of the first and second EM sensors closer to the field generator than a current position of the identified one of the first and second EM sensors; and provide the encoded first user instructions to reposition the identified one of the first and second EM sensors to the display”.
However, Byrd teaches an indicia “can further aid the clinician in returning medical device sensor 241 and/or patient reference sensor 242 into motion box 34… an arrow indicating the direction that medical device sensor 241 and/or patient reference sensor 242 must be moved to return into motion box 34 may be displayed” (see paragraph 69).  This differs from the claimed invention, in which recites “encode first user instructions to the user to reposition the field generator (which is equated to a repositioning of the motion box/generated field) closer to the identified one of the first and second EM sensors (equated to the patient reference sensor 242) than a current position of the field generator.”  In other words, the arrow described in Byrd teaches the direction to move the sensors and not the field generator.
Navab teaches a tracking system and method (see Title).  “During operation, the field generator is moved in order to keep the receiver at a given distance or within a particular predefined space with respect to the generator, for which the detection is optimal and for which a pre-calibration has been done” (see paragraph 30).  “When the receiver in the patient moves, the tracking system signalizes the direction of movement to the user, so that the user can move the field generator at the arm to a new position, thus maintaining the spatial relationship between field generator and receiver as see paragraph 32).  In Figure 1, “[t]he first tracking sensor 40, which is typically, but not necessarily a field generator” (see paragraph 35) and “When the position of the tracking element 50 inside the body changes, e.g. when it is manually moved further into the body 20, the unit 90 displays the resulting deviation of the position of the tracking sensor from its nominal position with respect to the tracking sensor to the user/operator. The user then moves first tracking sensor 40 into the direction indicated by the unit 90” (see paragraph 39).
It would have been obvious to one of ordinary skill in the art at the time of the invention to display instructions to change a position and orientation of the field generator as taught by Navab, as opposed to instructions to move the sensors (as taught by Byrd), in order to keep trackable sensors within its field-of-view as functional equivalents to one another, there being no unexpected result by choosing to display the direction for one over the other (especially since an arrow displaying a direction to move a sensor would simply be rotated by 180o as compared to an arrow displaying a direction to move the field generator).  While Navab explicitly teaches moving the field generator with respect a sensor on a medical device, it is noted that Byrd also teaches that “an arrow indicating the direction that medical device sensor 241 and/or patient reference sensor 242  must be moved to return into motion box 34 may be displayed” (see paragraph 69).  As such, by the combination of these references, it would have been obvious that re-positioning the field generator (as in Navab) would also benefit in the context of the patient reference sensor.  This would provide a system for which “the field generator is moved in order to keep the receiver at a given distance or within a particular predefined space with respect to the generator, for which the detection is optimal and for which a pre-calibration has been done” (see paragraph 30 of Navab).  If a patient accidently re-positions him/herself during a procedure, it would be necessary to move the field generator in a same direction and amount as that of the patient’s movement.
Also, while Byrd teaches that the system includes “an MPS-enabled medical device 26 (such as an elongated catheter or introducer) which itself includes one or 1 (see paragraph 30), Byrd does not teach that this is specifically located at the distal end of the instrument.  However, in Navab, “FIG. 1 shows a tracking system 10 according to embodiments… tracking element 50 is mounted at the end of a tube 80” (see paragraph 35).  “When the patient lays down on table 100, the tracking element 50 is inserted into the body 20, for example as it is fixed to the end of a tube 80… Once the camera tube 80 being attached to the tracking element is inserted into the patient's body, the first tracking sensor 40 is positioned in the vicinity of the body, so that the sensor is able to detect the tracking element 50” (see paragraph 37).
It would have been obvious to one of ordinary skill in the art at the time of the invention that when positioning a tracking element on an “elongated catheter or introducer” (as worded by Byrd in paragraph 30), the position of the tip of this type of device is an essential tracking position, as this will dictate where the device is guided through the patient.  This is exemplified by the fact that Navab utilizes a tracking element on a same type of device, and places it at the leading end of the catheter.

Regarding claims 6, 11, 14, 19 and 22, Byrd teaches that “MPS 20 is configured to serve as the localization system and therefore to determine positioning (localization) data with respect to one or more of MPS location sensors 24.sub.i (where i=1 to n) on one or more medical devices 26 and/or on one or more patient reference sensors (PRS) 24.sub.2 and output a respective location reading” (see paragraph 33).  “MPS 20 determines respective locations (i.e., P&O) in the reference coordinate system based on capturing and processing signals received from the magnetic field sensors 24i” (see paragraph 34).  Finally, Byrd teaches that “system 10 may be able to visualize or display on display 16 not only an indication that medical device sensor 24.sub.1 and/or patient reference sensor 24.sub.2 has exited motion box 34, but may additionally display indicia that can further aid the clinician in returning medical device sensor 24.sub.1 and/or patient reference sensor 24.sub.2 into motion box 34” (see paragraph 69).  In other words, Byrd teaches that the system may display to the user indicia to aid in returning a plurality of sensors into the motion box.  By the description of the combination of Byrd with Navab, it would have been obvious to display indicia for 

Regarding claims 29-31, Byrd teaches that “patient reference sensor (PRS) 242 is configured to provide a positional reference of the patient's body so as to allow motion compensation for gross patient body movements and/or respiration-induced movements” (see paragraph 35).  In other words, Byrd teaches the use of the patient reference sensor to compensate for patient movement while tracking and guiding the instrument sensors.  Additionally, Navab is described above with respect to encoding guidance to a user to change a pose of the field generator within a tracking system and it was taught above that this would obviously be based on the patient reference sensors, by the combination of Byrd with Navab.


Claims 2, 4, 10, 12, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Byrd in view of Navab as applied to claim 1 above, and further in view of Lloyd’756 et al. (US Patent Pub. No. 2006/0079756).
Byrd in combination with Navab is described above with respect to claim 1.  While Byrd states that “when a sensor 24i of a medical device exits motion box 34, but at a distance less than some margin-distance from the boundary of motion box 34 and MPS 20 still reports valid measurements of P&O of sensor 24i, the current P&O (and not the last position within motion box 34) may be displayed on display 16” (see paragraph 44), it is noted that the “motion box” presented in Byrd comprises only a single working volume.
Regarding claims 2, 10 and 18, Lloyd’756 teaches a method and system for positioning a tracking sensor for optimal accuracy (see Title).  “Tracker electronics 160 may track the position and/or orientation of … sensor 140, and instrument 150 relative to each other and communicate such data to image processor 170” (see paragraph 4).  “The alpha and beta spheres each or collectively may represent volumes surrounding sensor 140 where electromagnetic tracking of sensor 140 relative to a medical device or see paragraph 33).  “Image processor 170 may then combine one or more images of an anatomy with tracking data determined by tracker electronics 160 to create an image of the patient anatomy with one or more of sensor 140 and instrument 150 represented in the image” (see paragraph 5).  Therefore, Lloyd’756 teaches that a position of an EM sensor with respect to an EM field generator may be displayed on a screen along with alpha and beta spheres (i.e., with respect to the working volume of the EM field).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a representation of the alpha and beta spheres, as proposed by Lloyd’756, in the system and methods of Byrd in order to visually display this “margin-distance” (which equates to the beta sphere in Lloyd’756) on the monitor for the surgeon’s knowledge.
Regarding claims 4, 12 and 20, it is re-iterated that Byrd teaches that “the displayed position and orientation of thorax 50 may be refined by affixing additional patient reference sensors to the patient” (see paragraph 42).  Further in this regard of providing additional patient sensors, MPEP 2144.04(VI)(B) states: “In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.”

s 7, 15 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Byrd in view of Navab and Lloyd’756 as applied to claims 4 above, and further in view of Tupin, JR. et al. (US Patent Pub. No. 2011/0060215).
Byrd in combination with Navab and Lloyd’756 was previously described with regard to claims 4, 12 and 20.  While Byrd teaches that “patient reference sensor (PRS) 242 is configured to provide a positional reference of the patient's body so as to allow motion compensation for gross patient body movements and/or respiration-induced movements.  PRS 242 may be attached to the patient's manubrium sternum, a stable place on the chest, or another location that is relatively positionally stable.” (see paragraph 35), Byrd does not teach placement of sensors particularly at each of the mid-sternum and/or at the left and right eighth ribs.
Tupin teaches an apparatus and method for continuous non-invasive measurement of respiratory function and events (see Title).  Tupin teaches that “Different embodiments of this disclosure involve the following concepts: (1) anatomical element movement measurement using single or multiple sensors or sensor arrays” (see paragraph 128).  As shown in Figure 2, a sensor 20F is placed on the patient’s right lateral eighth rib and sensor 20A is placed on the mid-sternum.  As shown in Figures 13 and 14, there is a sensor on the left side of the patient that corresponds with the sensor 20F.  In other words, there is a sensor placed over the patient’s left lateral eighth rib.
It would have been obvious to one of ordinary skill in the art at the time of the invention to place sensors on the mid-sternum and the eighth ribs to track movement of the chest, as taught by Tupin, and to adopt these locations for the positions sensors in the system and methods of Byrd as combined with the other references, as Byrd briefly mentions placement on the manubrium sternum, but fails to teach all specific locations. Conversely, Tupin provides explicit positions for such sensors that will allow movement of the chest to create specific lung characteristics useable for analysis.

Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Byrd in view of Navab as applied to claims 1, 9 and 17,  above, and further in view of Soper et al. (US Patent Pub. No. 2005/0182295).
Byrd in combination with Navab was previously described with regard to claims 1, 9 and 17.  While Byrd teaches that “patient reference sensor (PRS) 242 is configured to provide a positional reference of the patient's body so as to allow motion compensation for gross patient body movements and/or respiration-induced movements.  PRS 242 may be attached to the patient's manubrium sternum, a stable place on the chest, or another location that is relatively positionally stable.” (see paragraph 35), Byrd does not teach to determine respiration metrics and to use these to adjust the determined position of a distal end of an instrument.
Soper teaches a catheterscope 3D guidance and interface system (see Title), and more specifically teaches “Visual-assisted guidance of an ultra-thin flexible endoscope to a predetermined region of interest within a lung during a bronchoscopy procedure” (see Abstract).  As shown in Figures 7A, 7C, 7D and 7E, the patient bed comprises a magnetic field generator underneath.  “FIG. 7A, the actual position and orientation of the distal end of flexible endoscope is tracked using an external electromagnetic field transmitter 276 to produce an electromagnetic field to which a sensor 278 responds by producing corresponding signals indicative of the position and orientation of the distal end of the flexible endoscope” (see paragraph 102).  Soper states that “An embedded position sensor on the flexible endoscope indicates the position of the distal tip of the probe in a Cartesian coordinate system during the procedure” (see Abstract).  Therefore, Soper teaches that in a system that utilizes an electromagnetic tracking device with a bronchoscope, a position sensor would be placed at the distal end of the bronchoscope and it is clear that the bronchoscope is to be inserted into the patient.  Additionally, “The embodiment of FIG. 7C includes … a bodily function sensor 296, which responds to the movement of the patient's chest during breathing, to produce a corresponding signal indicative of this bodily function” (see paragraph 107).  As stated in paragraph 109, “As shown in FIG. 7E, it is also contemplated that one or more other sensors 303 comprising, for example, position sensors … can be affixed to the thorax of the patient to produce signals directly indicative of lung volume or deformation of the bronchial passages.”  Therefore, Soper teaches the claimed first EM sensor configured for placement on a patient and that generates a first set of one or more EM sensors signals based on detection of the EM see paragraph 107), which teaches “adjust[ing] the determined positions of the distal end of the instrument based on the first set of one or more EM sensor signals.”
It would have been obvious to one of ordinary skill in the art at the time of the invention to compensate for patient motion via position sensors placed on the patient, as taught by Soper, within the system and methods of Byrd as combined with Navab because Byrd mentions the use of sensors” to allow motion compensation for … respiration-induced movements” (see paragraph 35 of Byrd) but does not explicitly teach an actual method of doing so; while Soper provides explicit details of how electromagnetic tracking would be performed within a surgical environment and a procedure in which position data of the tracking system is compensated by additional sensor signals.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M KISH whose telephone number is (571)272-5554. The examiner can normally be reached M-F 10:30a - 6p EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M KISH/           Primary Examiner, Art Unit 3799